Citation Nr: 0110271
Decision Date: 03/27/01	Archive Date: 04/17/01

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420


DOCKET NO.  98-15 234	)	DATE MAR 27, 2001
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an increased rating for dislocation of the humeral head at the left shoulder with fracture deformity of the left scapula, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to November 1966.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 1998 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

The veteran testified before the undersigned member of the Board in November 1999.  The issue of entitlement to an increased rating for residuals of a gunshot wound of the left shoulder, with injury to Muscle Group III, was raised.  The Board notes that while this issue was denied in the August 1998 rating decision mentioned above, the veteran did not submit a notice of disagreement or a substantive appeal with respect to that denial.  Consequently this issue is not currently before the Board and the claim for an increased rating for residuals of a gunshot wound of the left shoulder, with injury to Muscle Group III, is referred to the RO for appropriate action.


REMAND

In November 1997 the veteran submitted a claim for a rating in excess of 20 percent for his left shoulder disability, manifested by dislocation of the humeral head at the left shoulder with fracture deformity of the left scapula.  At his October 1998 hearing before a hearing officer and at his November 1999 Travel Board hearing the veteran reported recent treatment for his left shoulder by R.Y., M.D., T.O., M.D., and L.S., M.D.  However, no medical records have been obtained from any of these physicians subsequent to November 1997, the date of the veterans claim.  There is a duty to assist the veteran in obtaining recent copies of his treatment records from these physicians prior to adjudication of his claim.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000). 

The Veterans Claims Assistance Act of 2000 redefines the obligations of the Department of Veterans Affairs (VA) with respect to the duty to assist.  This change in the law is applicable to all claims filed on or after the date of enactment of the Veterans Claims Assistance Act of 2000, or filed before the date of enactment and not yet final as of that date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the Veterans Claims Assistance Act of 2000, a remand in this case is required for compliance with the notice and duty to assist provisions contained in the new law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because the RO has not yet considered whether any additional notification or development action is required under the Veterans Claims Assistance Act of 2000, it would be potentially prejudicial to the appellant if the Board were to proceed to issue a decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for these reasons, a remand of the veterans claim is required.  

The Board further notes that a higher rating could be available under the criteria for limitation of motion of the left arm.  The RO must consider whether an increased rating is warranted due to decreased motion due to flare-ups and use, such as to meet the criteria for a higher rating under Diagnostic Code 5201.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).   

In light of the foregoing, this case is hereby REMANDED to the RO for the following actions:

1.  The RO should request that the veteran identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his left shoulder disability at issue since November 1996.  With any necessary authorization from the veteran, the RO should attempt to obtain copies of pertinent treatment records identified by the veteran in response to this request.  This should include obtaining the necessary authorization and again writing to R.Y., M.D., T.O., M.D., and L.S., M.D., to request copies of their treatment records of the veteran.  If the RO is unable to obtain any identified records the RO must identify to the veteran which records were unobtainable, the RO must describe to the veteran the efforts which were made in the attempt to obtain those records, and the RO must describe any further action to be taken by VA with respect to the claim.  Copies of all correspondence to the veteran must be sent to the veterans representative.

2.  The veteran should be scheduled for a VA orthopedic examination to determine the nature and extent of his left shoulder disability at issue.  The claims file should be provided to the examiner for review prior to the examination.  The veterans history with regard to recurrent dislocation of the shoulder should be obtained.  All indicated tests and studies should be performed.  The examiner should perform tests of joint motion against varying resistance.  The extent of any incoordination, weakened movement and excess fatigability on use of the left shoulder should be described.  The examiner should be requested to identify any objective evidence of pain and all functional loss of the left shoulder due to pain.  The examiner should specifically indicate the range of left arm motion performed without pain and the range of motion accompanied by pain.  This examiner should also express an opinion concerning whether there would be additional limits on functional ability of the left arm/shoulder on repeated use or during flare-ups, and, if feasible, express this in terms of additional degrees of limitation of motion on repeated use or during flare-ups.  If this is not feasible, the examiner should so state.  The examiner should also provide an opinion concerning the impact of the service-connected left shoulder disability on the veterans ability to work.  Reasons and bases for all opinions expressed should be provided.  The rationale for all opinions expressed should be explained.

3.  The RO should then review the claims file to ensure that all of the above requested development has been completed.  In particular, the RO should ensure that the VA examination complies fully with the above instructions, if it does not, the RO should take corrective action.  See Stegall v. West, 11 Vet. App. 268 (1998). 

4.  The RO must notify the veteran and his representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate his claim.  The RO must indicate which portion of that information and evidence, if any, is to be provided by the veteran and which portion, if any, by VA.

5.  The RO must review the claims file and ensure that all notification and development action required by the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475 is completed.  In particular, the RO should ensure that the new notification requirements and development procedures contained in sections 3 and 4 of the Act (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107) are fully complied with and satisfied.  

6.  When the foregoing actions are completed, the RO should readjudicate the veterans claim for an increased rating for dislocation of the humeral head at the left shoulder with fracture deformity of the left scapula.  The RO should consider application of 38 C.F.R. § 4.71a, Diagnostic Code 5201 regarding limitation of motion of the left arm, 38 C.F.R. § 4.40 regarding functional loss due to pain and 38 C.F.R. § 4.45 regarding weakness, fatigability, incoordination or pain on movement of a joint.  See DeLuca.  The RO should also consider whether the case should be forwarded to the Director of the VA Compensation and Pension Service for extra-schedular consideration. 

7.  If the benefit sought on appeal is not granted to the veteran's satisfaction, or if a timely notice of disagreement is received with respect to any other matter, the RO should issue a supplemental statement of the case for all issues in appellate status and inform the veteran of any issue with respect to which further action is required to perfect an appeal.  The supplemental statement of the case must consider all the evidence submitted since the February 1999 supplemental statement of the case and must recite all the applicable laws and regulations, including 38 C.F.R. § 4.71a, Diagnostic Code 5201.

Thereafter, the case should be returned to the Board, if in order.  The purposes of this remand are to secure clarifying information and ensure due process.  The Board intimates no opinion as to the ultimate outcome of this case.  The veteran need take no action until notified.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	U. R. POWELL 
	Member, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2000).


